     Case 2:19-cv-01575-TLN-EFB Document 9 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MADIHA MINER, a.k.a. POCAHONTAS,                  No. 2:19-cv-01575-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    PERRI ARLETTE REID,
15                       Defendant.
16

17
             Plaintiff Madiha Miner, a.k.a. Pocahontas (“Plaintiff”) proceeding pro se filed her Complaint
18
     on August 14, 2019. (ECF No. 1.) The matter was referred to a United States Magistrate Judge
19
     pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On March 24, 2020, the magistrate judge filed findings and recommendations herein
21
     which were served on the Plaintiff and which contained notice that any objections to the findings
22
     and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff did not file
23
     objections.
24
            Accordingly, the Court presumes that any findings of fact are correct. See Orand v. United
25
     States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
26
     de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also
27
     28 U.S.C. § 636(b)(1).
28
     Case 2:19-cv-01575-TLN-EFB Document 9 Filed 04/20/20 Page 2 of 2

 1         Accordingly, IT IS ORDERED that:

 2         1. The proposed Findings and Recommendations filed March 24, 2020, are adopted; and

 3         2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

 4            the February 18, 2020 order (ECF No. 6).

 5         IT IS SO ORDERED.

 6   DATED: April 20, 2020

 7

 8

 9                                   Troy L. Nunley
                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
